Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) is made and entered into on August
10, 2015 (“Effective Date”), by and between 6D Global Technologies, Inc., a
Delaware corporation (“Company”), and the investor whose name appears on the
signature page hereto (“Investor”).
 
Recitals
 
A.           The parties desire that, upon the terms and subject to the
conditions herein, Investor will purchase $10 million in shares of Series A
Redeemable Convertible Preferred Stock of the Company, which is convertible into
Common Stock at $5.25 per share; and
 
B.           The offer and sale of the Preferred Shares provided for herein are
being made pursuant to the exemptions from registration under Section 4(a)(2) of
the Act as a transaction by an issuer not involving any public offering, and as
a private placement of restricted securities pursuant to Regulation S and Rule
506 of Regulation D.
 
Agreement
 
In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:
 
I.           Definitions.  In addition to the terms defined elsewhere in this
Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined have the meanings set forth in the Glossary of Defined Terms
attached hereto as Exhibit 1.
 
II.           Purchase and Sale.
 
A.           Purchase Amount.  Subject to the terms and conditions herein and
the satisfaction of the conditions to Closing set forth below, Investor hereby
irrevocably agrees to purchase 1,088 Preferred Shares of Company at $10,000.00
per share with an 8% original issue discount (“OID”) for the sum of
$10,000,000.00 (“Purchase Amount”) in cash.
 
B.           Deliveries.  The following documents will be fully executed and
delivered at the Closing:
 
1.           Certificate of Designations (“Certificate of Designations”), in the
form attached hereto as Exhibit 2, as filed with and accepted by the Secretary
of State of Company’s state of incorporation;
 
2.           Transfer Agent Instructions, in the form attached hereto as Exhibit
3;
 
3.           Legal Opinion, in the form attached hereto as Exhibit 4;
 
4.           Officer’s Certificate, in the form attached hereto as Exhibit 5;
 
5.           Secretary’s Certificate, in the form attached hereto as Exhibit 6;
and
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Stock certificate for 1,088 Preferred Shares in the name of
Investor.
 
C.           Closing Conditions.  The consummation of the transactions
contemplated by this Agreement (“Closing”) is subject to the satisfaction of
each of the following conditions:
 
1.           All documents, instruments and other writings required to be
delivered by Company to Investor pursuant to any provision of this Agreement or
in order to implement and effect the transactions contemplated herein have been
fully executed and delivered, including without limitation those enumerated in
Section II.B above;
 
2.           The Common Stock is listed for and currently trading on the same or
higher Trading Market and, subject to Section IV.L below, Company is in
compliance with all requirements to maintain listing on the Trading Market, and
there is no notice of any suspension or delisting with respect to the trading of
the shares of Common Stock on such Trading Market;
 
3.           The representations and warranties of Company and Investor set
forth in this Agreement are true and correct in all material respects as if made
on such date (except for representations and warranties expressly made as of a
specified date, which shall be true as of such date);
 
4.           No material breach or default has occurred under any Transaction
Document or any other agreement between Company and Investor;
 
5.           Company has the number of duly authorized shares of Common Stock
reserved for issuance as required pursuant to the terms of this Agreement;
 
6.           There is not then in effect any law, rule or regulation prohibiting
or restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any pending or, to Company’s knowledge threatened, proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be in progress, pending or,
to Company’s knowledge threatened, by any person other than Investor or any
Affiliate of Investor, that seek to enjoin or prohibit the transactions
contemplated by this Agreement; and
 
7.           Any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, have been waived in writing.
 
D.           Closing.  Immediately when all conditions set forth in Section II.C
have been fully satisfied, Company will issue and sell to Investor and Investor
will purchase 1,088 Preferred Shares by payment to Company of $10,000,000.00 in
cash, by wire transfer of immediately available funds to an account designated
by Company.
 
 
2

--------------------------------------------------------------------------------

 
 
III.           Representations and Warranties.
 
A.           Representations Regarding Transaction.  Except as set forth under
the corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:
 
1.           Organization and Qualification.  Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Neither Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents,
except as would not reasonably be expected to result in a Material Adverse
Effect.  Each of Company and each Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to result in a Material Adverse Effect and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
2.           Authorization; Enforcement.  Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder.  The execution and delivery of each of the
Transaction Documents by Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of Company and no further consent or action is required by
Company.  Each of the Transaction Documents has been, or upon delivery will be,
duly executed by Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of Company, enforceable
against Company in accordance with its terms, except (a) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies and (c)
insofar as indemnification and contribution provisions may be limited by
applicable law.
 
3.           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the Shares and the
consummation by Company of the other transactions contemplated thereby do not
and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including U.S. federal and state securities
laws and regulations), or by which any material property or asset of Company or
a Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Company, threatened
against or affecting Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”), which would reasonably be expected to adversely
affect or challenge the legality, validity or enforceability of any of the
Transaction Documents or the issuance of any Shares hereunder.  The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.
 
5.           Filings, Consents and Approvals.  Neither Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by Company of the
Transaction Documents, other than required federal and state securities filings
and such filings and approvals as are required to be made or obtained under the
applicable Trading Market rules in connection with the transactions contemplated
hereby, each of which has been, or if not yet required to be filed will be,
timely filed.
 
6.           Issuance of Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.  Company has reserved and will continue to reserve from its duly
authorized capital stock sufficient shares of its Common Stock for issuance
pursuant to the Transaction Documents.
 
7.           Disclosure; Non-Public Information.  Company will file a current
report on Form 8-K within four Trading Days of the Effective Date describing the
material terms and conditions of this Agreement.  Notwithstanding any other
provision, except with respect to information that must be, and only to the
extent that it actually is, timely publicly disclosed by Company pursuant to the
foregoing sentence, neither Company nor any other Person acting on its behalf
has provided Investor or its representatives, agents or attorneys with any
information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Disclosure Schedules hereto.  No information contained in the Disclosure
Schedules constitutes material non-public information.  There is no adverse
material information regarding Company that has not been publicly disclosed
prior to the Effective Date.  Company understands and confirms that Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of Company.  All disclosure provided to Investor
regarding Company, its business and the transactions contemplated hereby,
including without limitation the Disclosure Schedules, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           No Integrated Offering.  Neither Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.
 
9.           Financial Condition.  The Public Reports set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of Company or any
Subsidiary, or for which Company or any Subsidiary has commitments, and any
material default with respect to any Indebtedness.  Company does not intend to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be payable on or in respect of its
debt.
 
10.           Section 5 Compliance. No representation or warranty or other
statement made by Company in the Transaction Documents contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.  Company is not
aware of any facts or circumstances that would cause the transactions
contemplated by the Transaction Documents, when consummated, to violate Section
5 of the Act or other federal or state securities laws or regulations.
 
11.           Investment Company.  Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Preferred Shares, will not be
or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  Company will conduct its business
in a manner so that it will not become subject to the Investment Company Act.
 
12.           Acknowledgments Regarding Investor.  Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of
Company and its representatives, and Company acknowledges and agrees that:
 
a.           Investor is not, has never been, and as a result of the
transactions contemplated by the Transaction Documents will not become an
officer, director, insider, control person, to Company’s knowledge 10% or
greater shareholder, or otherwise an affiliate of Company as defined under Rule
12b-2 of the Exchange Act;
 
b.           Investor does not make or has not made any representations,
warranties or agreements with respect to the Shares, this Agreement, or the
transactions contemplated hereby other than those specifically set forth in
Section III.C below;
 
 
5

--------------------------------------------------------------------------------

 
 
c.           The conversion of Preferred Shares and resale of Conversion Shares
will result in dilution, which may be substantial; the number of Conversion
Shares will increase in certain circumstances; and Company’s obligation to issue
and deliver Conversion Shares in accordance with this Agreement and the
Certificate of Designations is absolute and unconditional regardless of the
dilutive effect that such issuances may have; and
 
d.           Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.
 
13.           No Bad Actor Disqualification.  Neither Company, any predecessor
of Company,  any affiliate of Company, any director, executive officer, other
officer of Company participating in the offering, or any beneficial owner of 20%
or more of Company’s outstanding voting equity securities is subject to any bad
actor disqualification as provided in Rule 506(d) of Regulation D.
 
14.           Offshore Transaction.  Company has not, and will not, engage in
any directed selling efforts, as defined in Regulation S, in the United States
in respect of any of the Preferred Shares.  Company is offering and selling the
Preferred Shares only in offshore transactions, in accordance with Regulation
S.  Company and its Affiliates have complied, and will comply, with the offering
restrictions requirements of Regulation S.  Company has only offered, and will
only offer, the Preferred Shares to Investor.
 
B.           Representations Regarding Company.  Except as set forth in any
Public Reports and attached exhibits as of the Effective Date, or under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:
 
1.           Capitalization.  The capitalization of the Company as of the
Effective Date is as described in the Public Reports.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents
which has not been waived or satisfied.  Except as a result of the purchase and
sale of the Shares, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock.  The issuance and sale of the Shares will not obligate Company to issue
shares of Common Stock or other securities to any Person, other than Investor,
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities.  All of
the outstanding shares of capital stock of Company are validly issued, fully
paid and nonassessable, have been issued in material compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors of Company or others is required for the issuance and
sale of the Shares.  There are no stockholders agreements, voting agreements or
other similar agreements with respect to Company’s capital stock to which
Company is a party or, to the knowledge of Company, between or among any of
Company’s stockholders.
 
 
6

--------------------------------------------------------------------------------

 
 
2.           Subsidiaries.  All of the direct and indirect subsidiaries of
Company are set forth in the Public Reports or the corresponding section of
the Disclosure Schedules.  Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary, and all of such
directly or indirectly owned capital stock or other equity interests are owned
free and clear of any Liens.  All the issued and outstanding shares of capital
stock of each Subsidiary are duly authorized, validly issued, fully paid,
nonassessable and free of preemptive and similar rights to subscribe for or
purchase securities.
 
3.           Public Reports; Financial Statements.  Company has filed all
required Public Reports for the one year preceding the Effective Date.  As of
their respective dates or as subsequently amended, the Public Reports complied
in all material respects with the requirements of the Act and the Exchange Act
and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the Public Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
4.           Material Changes.  Since the end of the most recent year for which
an Annual Report on Form 10-K has been filed with the Commission, (a) there has
been no event, occurrence or development that has had, or that would reasonably
be expected to result in, a Material Adverse Effect, (b) Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans.  Company does not have
pending before the Commission any request for confidential treatment of
information.
 
 
7

--------------------------------------------------------------------------------

 
 
5.           Litigation. There is no Action pending or, to the knowledge of the
Company, threatened, which would reasonably be expected to result in a Material
Adverse Effect.  Neither Company nor any Subsidiary, nor to the knowledge of
Company any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of Company, there is not pending or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company.
 
6.           No Bankruptcy.  There has not been any petition or application
filed, or any judicial or administrative proceeding commenced which has not been
discharged, by or against the Company or any Subsidiary or with respect to any
of the properties or assets of Company or any Subsidiary under any applicable
law relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no assignment has been
made by the Company or any Subsidiary for the benefit of creditors.
 
7.           Labor Relations.  No material labor dispute exists or, to the
knowledge of Company, is imminent with respect to any of the employees of
Company, which would reasonably be expected to result in a Material Adverse
Effect.
 
8.           Compliance.  Neither Company nor any Subsidiary (a) is in material
default under or in material violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by Company or any Subsidiary under), nor has Company or any Subsidiary
received notice of a claim that it is in material default under or that it is in
material violation of, any indenture, loan or credit agreement or any other
similar agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as would not reasonably be expected to have a Material Adverse Effect.
 
9.           Regulatory Permits.  Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Public Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
10.           Title to Assets.  Company and each Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of Company and each Subsidiary and good and marketable
title in all personal property owned by them that is material to the business of
Company and each Subsidiary, in each case free and clear of all Liens, except
for Liens that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by Company and each Subsidiary and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by Company and
each Subsidiary are held by them under valid, subsisting and enforceable leases
of which Company and each Subsidiary are in compliance.
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Patents and Trademarks.  Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Public Reports and which the failure
to so have would have a Material Adverse Effect (collectively, “Intellectual
Property Rights”).  Neither Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of Company or each Subsidiary.
 
12.           Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount.  To Company’s
knowledge, such insurance contracts and policies are accurate and complete in
all material respects.  Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost that
would constitute a Material Adverse Effect.
 
13.           Transactions with Affiliates and Employees.  None of the officers
or directors of Company and, to the knowledge of Company, none of the employees
of Company is presently a party to any transaction with Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of Company, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than (i) for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.
 
14.           Sarbanes-Oxley; Internal Accounting Controls.  Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, which
are applicable to it as of the date of the Closing.  Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the ineffectiveness of Company’s disclosure
controls and procedures based on their evaluations as of the evaluation
date.  Since the date of the most recently filed periodic report under the
Exchange Act, there have been no significant changes in Company’s internal
accounting controls or its disclosure controls and procedures or, to Company’s
knowledge, in other factors that could materially affect Company’s internal
accounting controls or its disclosure controls and procedures.
 
 
9

--------------------------------------------------------------------------------

 
 
15.           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  Notwithstanding any other
provision, Investor will have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this section that may be due in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.
 
16.           Registration Rights.  No Person has any right to cause Company to
effect the registration under the Act of any securities of Company.
 
17.           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration.  Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
18.           Application of Takeover Protections.  Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation Company’s issuance of the Shares and Investor’s
ownership of the Shares.
 
19.           Tax Status.  Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes).  Company has not executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, statute or local tax.  None of Company’s tax returns is presently being
audited by any taxing authority.  Company would not be classified as a PFIC for
its most recently completed taxable year, and does not expect to be classified
as a PFIC for its current taxable year.
 
20.           Foreign Corrupt Practices.  Neither Company, nor to the knowledge
of Company, any agent or other person acting on behalf of Company, has (a)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
 
10

--------------------------------------------------------------------------------

 
 
21.           Accountants.  Company’s accountants are set forth in the Public
Reports and such accountants are an independent registered public accounting
firm.
 
22.           No Disagreements with Accountants or Lawyers.  There are no
material disagreements presently existing, or reasonably anticipated by Company
to arise, between Company and the accountants or lawyers formerly or presently
employed by Company.
 
23.           Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of the Company or any Subsidiary.
 
24.           Computer and Technology Security.  Company has taken all
reasonable steps to safeguard the information technology systems utilized in the
operation of the business of Company, including the implementation of procedures
to ensure that such information technology systems are free from any disabling
codes or instructions, timer, copy protection device, clock, counter or other
limiting design or routing and any back door, virus, malicious code or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and to date there have been no successful
unauthorized intrusions or breaches of the security of the information
technology systems.
 
25.           Data Privacy.  Company has:  (a) complied with, and is presently
in compliance with, all applicable laws in connection with data privacy,
information security, data security and/or personal information; (b) complied
with, and is presently in compliance with, its policies and procedures
applicable to data privacy, information security, data security, and/or personal
information; (c) not experienced any incident in which personal information or
other sensitive data was or may have been stolen or improperly accessed; and
Company is not aware of any facts suggesting the likelihood of the foregoing,
including without limitation, any breach of security or receipt of any notices
or complaints from any Person regarding personal information or other data.
 
C.           Representations and Warranties of Investor.  Investor hereby
represents and warrants to Company as of the Closing as follows:
 
1.           Organization; Authority.  Investor is an entity validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder.  The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of
Investor.  Each Transaction Document to which it is a party has been, or will
be, duly executed by Investor, and when delivered by Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
11

--------------------------------------------------------------------------------

 
 
2.           Investor Status. At the time Investor was offered the Shares, it
was, and at the Effective Date it is:  (a) an accredited investor as defined in
Rule 501(a) under the Act; (b) not a registered broker-dealer, member of FINRA,
or an affiliate thereof; and (c) not a U.S. Person, and is not acquiring the
Shares for the account or beneficial ownership of any U.S. Person.
 
3.           Experience of Investor.  Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Investor is able to bear the economic risk
of an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment.
 
4.           Ownership. Investor is acquiring the Preferred Shares as principal
for its own account.  Investor will not engage in hedging transactions with
regard to the Shares unless in compliance with the Act, and will resell the
Shares only pursuant to registration under the Act or an available exemption
therefrom.
 
5.           No Short Sales.  Neither Investor nor any Affiliate holds any short
position in, nor has engaged in any Short Sales of the Common Stock, or engaged
in any hedging transactions with regard to the Shares prior to the Effective
Date.   
 
IV.           Securities and Other Provisions.
 
A.           Investor Due Diligence.  Investor will have the right and
opportunity to conduct customary due diligence with respect to any Registration
Statement or Prospectus in which the name of Investor or any Affiliate of
Investor appears.
 
B.           Furnishing of Information.  As long as Investor owns any Shares,
Company will timely file all reports required to be filed by Company after the
Effective Date pursuant to the Exchange Act.  As long as Investor owns any
Shares, Company will prepare and make publicly available such information as is
required for Investor to sell its Conversion Shares under Rule 144.  Company
further covenants that, as long as Investor owns any Shares, Company will take
such further action as Investor may reasonably request, all to the extent
required from time to time to enable Investor to sell its Conversion Shares
without registration under the Act within the limitation of the exemptions
provided by Rule 144.
 
C.           Integration.  Company will not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security, as defined in
Section 2 of the Act, that would be integrated with the offer or sale of the
Shares to Investor for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.
 
 
12

--------------------------------------------------------------------------------

 
 
D.           Disclosure and Publicity.  Company will notify Investor prior to
issuing any current report, press release, public statement or communication
with respect to the transactions contemplated hereby.
 
E.           Shareholders Rights Plan. No claim will be made or enforced by
Company or, to the knowledge of Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Investor could be
deemed to trigger the provisions of any such plan or arrangement, in either such
case, by virtue of receiving Shares under the Transaction Documents or under any
other agreement between Company and Investor. Company will conduct its business
in a manner so that it will not become subject to the Investment Company Act of
1940, as amended.
 
F.           No Non-Public Information.  Company covenants and agrees that
neither it nor any other Person acting on its behalf will, provide Investor or
its agents or counsel with any information that Company believes or reasonably
should believe will constitute material non-public information after
Closing.  On and after Closing, neither Investor nor any Affiliate of Investor
will have any duty of trust or confidence that is owed directly, indirectly, or
derivatively, to Company or the stockholders of Company, or to any other Person
who is the source of material non-public information regarding Company.  Company
understands and confirms that Investor will be relying on the foregoing in
effecting transactions in securities of Company, including without limitation
sales of the Shares.
 
 
13

--------------------------------------------------------------------------------

 
 
G.           Indemnification of Investor.
 
1.           Obligation to Indemnify.  Subject to the provisions of this Section
IV.G, Company will indemnify and hold Investor, its Affiliates, managers and
advisors, and each of their officers, directors, shareholders, partners,
employees, representatives, agents and attorneys, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, “Investor Parties” and each a “Investor Party”),
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document.
 
2.           Procedure for Indemnification.  If any action will be brought
against an Investor Party in respect of which indemnity may be sought pursuant
to this Agreement, such Investor Party will promptly notify Company in writing,
and Company will have the right to assume the defense thereof with counsel of
its own choosing.  Investor Parties will have the right to employ separate
counsel in any such action and participate in the defense thereof, but the
reasonable fees and expenses of such counsel will be at the expense of Investor
Parties except to the extent that (a) the employment thereof has been
specifically authorized by Company in writing, (b) Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (c) in
such action there is, in the reasonable opinion of such separate counsel, a
material conflict with respect to the dispute in question on any material issue
between the position of Company and the position of Investor Parties such that
it would be inappropriate for one counsel to represent Company and Investor
Parties.  Company will not be liable to Investor Parties under this Agreement
(i) for any settlement by an Investor Party effected without Company’s prior
written consent, which will not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
either attributable to Investor’s breach of any of the representations,
warranties, covenants or agreements made by Investor in this Agreement or in the
other Transaction Documents.  In no event will the Company be liable for the
reasonable fees and expenses for more than one separate firm of attorneys (plus
one local counsel per jurisdiction as applicable) to represent all Investor
Parties.
 
3.           Other than the liability of Investor to Company for uncured
material breach of the express provisions of this Agreement, no Investor Party
will have any liability to Company or any Person asserting claims on behalf of
or in right of Company as a result of acquiring the Shares under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
H.           Reservation of Shares.  Company will at all times maintain a
reserve from its duly authorized Common Stock for issuance pursuant to the
Transaction Documents authorized shares of Common Stock in an amount equal to
thrice the number of shares sufficient to immediately issue all Conversion
Shares potentially issuable at such time.
 
I.           Activity Restrictions.  For so long as Investor or any of its
Affiliates holds any Shares, neither Investor nor any Affiliate will:  (1) vote
any shares of Common Stock owned or controlled by it, sign or solicit any
proxies, or seek to advise or influence any Person with respect to any voting
securities of Company; (2) engage or participate in any actions, plans or
proposals which relate to or would result in (a) acquiring additional securities
of Company, alone or together with any other Person, which would result in
beneficially owning or controlling more than 9.99% of the total outstanding
Common Stock or other voting securities of Company, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Company or any of its Subsidiaries, (c) a sale or transfer of a
material amount of assets of Company or any of its Subsidiaries, (d) any change
in the present board of directors or management of Company, including any plans
or proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of Company, (f) any other material change in Company’s business
or corporate structure, including but not limited to, if Company is a registered
closed-end investment company, any plans or proposals to make any changes in its
investment policy for which a vote is required by Section 13 of the Investment
Company Act of 1940, (g) changes in Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of Company by any Person, (h) a class of securities of Company being
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (i) a class of equity securities of Company becoming eligible for
termination of registration pursuant to Section 12(g)(4) of the Act, or (j) any
action, intention, plan or arrangement similar to any of those enumerated above;
or (3) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.
 
J.           No Shorting.  Provided no Trigger Event under Sections I.H.(1),
(7), (8), (9), (10), (11), or (15) of the Certificate of Designations has
occurred, for so long as Investor holds any Shares, neither Investor nor any of
its Affiliates will engage in or effect, directly or indirectly, any Short Sale
of Common Stock.  For the avoidance of doubt, selling against delivery of
Conversion Shares after delivery of a Conversion Notice is not a Short
Sale.  There will be no restriction or limitation of any kind on Investor’s
right or ability to sell or transfer any or all of the Conversion Shares at any
time, in its sole and absolute discretion.  Investor may not sell, transfer or
assign any Preferred Shares.
 
K.           Stock Splits.  If Company at any time on or after the Effective
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) or combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.
 
 
15

--------------------------------------------------------------------------------

 
 
L.           Subsequent Financings.  As long as Investor holds any Preferred
Shares, Company will not enter into any agreement that in any way restricts its
ability to enter into any agreement, amendment or waiver with Investor,
including without limitation any agreement to offer, sell or issue to Investor
any preferred stock, common stock or other securities of Company.  Until 90 days
after the Registration Statement is declared effective, Company will not enter
into any equity or convertible financing (i) at a discount, (ii) at a variable
price or with any economic term subject to any type of variability or reset, or
(iii) that uses a shelf registration or contains registration rights, other
than:  (a) with Investor, (b) fixed price Common Stock in connection with a
strategic acquisition, (c) an underwritten public offering of fixed price Common
Stock, or (d) non-convertible debt with no equity component.
 
M.           Principal Market Regulation.  Company will timely submit any
necessary notification and supporting documentation required for the Listing of
Additional Shares (LAS) with Nasdaq for the Conversion Shares.  Company will not
issue any Conversion Shares if the issuance of shares of Common Stock would
exceed the aggregate number of shares of Common Stock the Company may issue upon
conversion of Preferred Shares without breaching Company’s obligations under
Nasdaq Listing Rule 5635(d), except that such limitation will not apply (1)
following shareholder approval or waiver from Nasdaq, or (2) if Investor or
Company obtains a written opinion from counsel that such approval or waiver is
not required.
 
O.           Restrictive Legend.  The Shares have not been registered under the
Act and may not be resold in the United States unless registered or an exemption
from registration is available.  Company is required to refuse to register any
transfer of the Shares not made pursuant to registration under the Act or an
available exemption from registration.  Upon the issuance thereof, and only
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE ACT. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
 
Share certificates will be issued without such legend or at Investor’s option
issue electronic delivery at the applicable balance account at DTC, if either
(i) the Shares are registered for resale under the Act and the Registration
Statement is effective at the time of sale, or (ii) Investor provides an opinion
of its counsel to the effect that the Shares may be issued without restrictive
legend.
 
 
16

--------------------------------------------------------------------------------

 
 
V.           Registration Statement.
 
A.           Filing.
 
1.           Company will at its sole cost and expense prepare and file with the
Commission as promptly as practicable after the Effective Date, and in any event
within 21 days of Closing, a Registration Statement on Form S-3 (“Registration
Statement”) registering the delayed and continuous resale of all Conversion
Shares pursuant to Rule 415 under the Act, and will cause such Registration
Statement to be declared effective under the Act as promptly as practicable, and
in any event within 45 days of Closing, and use reasonable best efforts to cause
it to remain continuously effective until all Conversion Shares may be resold by
Investor pursuant to Rule 144 without volume restrictions, manner-of-sale
restrictions, or Company being in compliance with any current public information
requirement (the “Registration Period”).
 
2.           If for any reason the Registration Statement is not declared
effective within 45 days of Closing, then, in addition to all other remedies
available to Investor, as liquidated damages and not as a penalty, Company will
issue and deliver to Investor 1 additional Preferred Share per day, each day
thereafter until the Registration Statement is declared effective, and if not
effective within 60 days of Closing, 2 Preferred Shares per day until the
Registration Statement is declared effective.  The parties intend that the
foregoing will serve to reasonably compensate Investor for any delay in
registration, and not as punishment for any breach by Company.  Company
acknowledges that the actual damages likely to result from delay in registration
are difficult to estimate on the Effective Date and would be difficult for
Investor to prove.
 
3.           If at any time after the initial registration Statement is filed on
Form S-3, the Registration Statement may not remain effective on Form S-3,
Company shall use reasonable best efforts to amend the Registration Statement on
Form S-1.
 
B.           Procedures.  In connection with the Registration Statement, Company
will, as soon as reasonably practicable:
 
1.           Prepare and file with the Commission such pre-effective and
post-effective amendments and supplements to the Registration Statement and the
Prospectus used in connection with the Registration Statement, and file such
reports under the Exchange Act, as may be necessary to cause the Registration
Statement to become effective, to keep the Registration Statement continuously
effective during the Registration Period and not misleading, and as may
otherwise be required or applicable under, and to comply with the provisions of,
the Act with respect to the disposition of all Conversion Shares covered by the
Registration Statement during the Registration Period.
 
2.           Furnish to Investor such number of copies of the Prospectus, and
each amendment or supplement thereto, in conformity with the requirements of the
Act, and such other documents as Investor may reasonably request in order to
facilitate the disposition of Conversion Shares owned by it.
 
 
17

--------------------------------------------------------------------------------

 
 
3.           Notify Investor:  (a) when a Prospectus or any Prospectus
supplement or post-effective amendment is proposed to be filed and, with respect
to any post-effective amendment, when the same has become effective, except for
any filing to be made solely to incorporate by reference a Current Report on
Form 8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be
filed with the Commission; (b) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or a Prospectus or for additional information; (c) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
(d) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Conversion Shares for sale in any jurisdiction, or the initiation or threatening
of any proceeding for such purpose, and (e) of the occurrence of any event or
circumstance that makes any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, Prospectus or documents so that, in the
case of a Registration Statement or the Prospectus, as the case may be, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
the Company.
 
4.           Use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, any order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification,
or exemption from qualification, of any of the Conversion Shares for sale in any
jurisdiction, at the earliest practicable moment.
 
5.           Incorporate in a Prospectus supplement or post-effective amendment
such information as Investor requests be included therein regarding Investor or
the plan of distribution of the Conversion Shares; and make all required filings
of the Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of such matters to be
incorporated in such Prospectus supplement or post-effective amendment;
provided, however, that the Company shall not be required to take any action
pursuant to this paragraph that would violate applicable law.
 
6.           Whenever necessary, prepare and deliver to Investor any required
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document, including such reports as may be required to be filed
under the Exchange Act, so that, as thereafter delivered, the Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
7.           Use reasonable best efforts to cause all Conversion Shares to be
listed on the Trading Market or such other securities exchange or automated
quotation system, if any, as is then the principal securities exchange or
automated quotation system on which the Common Stock is then listed.
 
 
18

--------------------------------------------------------------------------------

 
 
8.           Fully cooperate with the Transfer Agent, Investor and its brokers
to facilitate the timely clearing and delivery of Conversion Shares to be sold
pursuant to the Registration Statement free of any restrictive legends and in
such denominations and registered in such names as Investor may reasonably
request, including timely completion and delivery of all forms, documents and
instruments requested by the Transfer Agent or any broker.
 
VI.           General Provisions.
 
A.           Notice.  Unless a different time of day or method of delivery is
specifically provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.
 
B.           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
C.           No Third-Party Beneficiaries.  Except as otherwise set forth in
Section IV.G, this Agreement and the Transaction Documents will inure solely to
the benefit of the parties hereto, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.  A Person who is not a party
to this Agreement shall not have any rights under the Contracts (Rights of Third
Parties) Law, 2014 of the Cayman Islands to enforce any term of this Agreement
or any Transaction Document.
 
D.           Fees and Expenses.  Company has paid a flat rate documentation fee
to Investor’s counsel incurred in connection with drafting this Agreement and
the other Transaction Documents.  Except as otherwise provided in this
Agreement, each party will pay the fees and expenses of its own advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents.  Company acknowledges and agrees that
Investor’s counsel solely represents Investor, and does not represent Company or
its interests in connection with the Transaction Documents or the transactions
contemplated thereby.  Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.
 
 
19

--------------------------------------------------------------------------------

 
 
E.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.
 
F.           Replacement of Certificates.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.
 
G.           Governing Law.  All matters between the parties, including without
limitation questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents will be governed by and construed
and enforced in accordance with the laws of the Cayman Islands, without regard
to the principles of conflicts of law that would require or permit the
application of the laws of any other jurisdiction, except for corporation law
matters applicable to Company which will be governed by the corporate law of its
jurisdiction of formation.  The parties hereby waive all rights to a trial by
jury.  In any action, arbitration or proceeding, including appeal, arising out
of or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.
 
H.           Arbitration.  Any dispute, controversy, claim or action of any kind
arising out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS International, or its
successor, in the Territory of the Virgin Islands, pursuant to the most
expedited and Streamlined Arbitration Rules and Procedures available.  Any
interim or final award may be entered and enforced by any court of competent
jurisdiction.  The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.
 
I.           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and Company will be entitled to specific performance under the
Transaction Documents, and equitable and injunctive relief to prevent any actual
or threatened breach under the Transaction Documents, to the full extent
permitted under applicable laws.
 
J.           Payment Set Aside.  To the extent that Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other person under any law, including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
 
20

--------------------------------------------------------------------------------

 
 
K.           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and will not be deemed to limit or affect
any of the provisions hereof
 
L.           Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement.
 
M.           Survival. The representations and warranties contained herein will
survive the Closing and the delivery of the Shares until all Preferred Shares
issued to Investor have been converted or redeemed.  Neither party will be under
any obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.
 
N.           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.  All currency references in any Transaction
Document are to U.S. dollars.
 
O.           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
P.           Entire Agreement.  This Agreement, including the Exhibits hereto,
which are hereby incorporated herein by reference, contains the entire agreement
and understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement.  No party, representative, advisor, attorney or
agent has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein.  The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.
 


Company:


6D GLOBAL TECHNOLOGIES, INC.




Signed:                                                            
Name:                                                              
Title:                                                                  


Signed:                                                            
Name:                                                              
Title:                                                                  



 
 
Investor:




                                                                          
Investor Name


 
By:                                                                   
Name:                                                              
Title:                                                                  


                                       
By:                                                                   
Name:                                                              
Title:                                                                                                                                                            
 
 
22

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Glossary of Defined Terms
 
“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.
 
“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
 
“Action” has the meaning set forth in Section III.A.4.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
 
“Agreement” means this Stock Purchase Agreement.
 
“Certificate of Designations” has the meaning set forth in Section II.B.1.
 
“Closing” has the meaning set forth in Section II.D.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.
 
“Company” has the meaning set forth in the first paragraph of the Agreement.
 
“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Preferred Shares, including Common Stock that must be issued
upon conversion of any Preferred Shares, and Common Stock that must or may be
issued in payment of any Dividends or Conversion Premium.
 
 “Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith.  The Disclosure Schedules will contain no material
non-public information.


“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.
 
“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.
 
“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
 
23

--------------------------------------------------------------------------------

 
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $500,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $500,000 due under leases required to
be capitalized in accordance with GAAP.
 
“Intellectual Property Rights” has the meaning set forth in Section III.B.10.
 
“Legal Opinion” means an opinion from Company’s independent legal counsel, in
the form attached as Exhibit 4.
 
“Liens” means a lien, charge, security interest or encumbrance in excess of
$500,000, or a right of first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, or (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document.
 
“Material Permits” has the meaning set forth in Section III.B.8.
 
“Officer’s Certificate” means a certificate executed by an authorized officer of
Company, in the form attached as Exhibit 5.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.
 
“Preferred Shares” means shares of Series A Redeemable Convertible Preferred
Stock of the Company to be issued to Investor pursuant to this Agreement or any
other agreement with Investor.
 
“Prospectus” means the final prospectus filed for the Registration Statement.
 
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to Investor.
 
“Public Reports” includes all reports filed by Company under the Act or the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
full fiscal years preceding the Effective Date and thereafter.
 
“Purchase Amount” has the meaning set forth in Section II.A.1.
 
 
24

--------------------------------------------------------------------------------

 
 
“Investor” has the meaning set forth in the first paragraph of the Agreement.
 
“Registration Statement” includes a then valid, current and effective
Registration Statement registering all Conversion Shares for resale, including
the prospectus therein, amendments and supplements to such Registration
Statement or prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement, and any information
contained or incorporated by reference in a prospectus filed with the Commission
in connection with the Registration Statement, to the extent such information is
deemed under the Act to be part of any registration statement.
 
“Regulation D” means Regulation D under the Securities Act and the rules
promulgated by the Commission thereunder.
 
“Regulation S” means Regulation S under the Securities Act and the rules
promulgated by the Commission thereunder.
 
 “Secretary’s Certificate” means a certificate, in the form attached as Exhibit
6, signed by the secretary of Company.
 
“Shares” include the Preferred Shares and the Conversion Shares.
 
“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.
 
“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.
 
“Transfer Agent Instructions” means a letter agreement executed by Company, its
current transfer agent, and any successor transfer agent for the Common Stock,
in the form attached as Exhibit 3.
 
“U.S. Person” has the meaning set forth in Regulation S promulgated under the
Act.
 
 
25

--------------------------------------------------------------------------------

 
 
Exhibit 2
 
Certificate of Designations




6D GLOBAL TECHNOLOGIES, INC.




CERTIFICATE OF DESIGNATIONS OF PREFERENCES, POWERS,
RIGHTS AND LIMITATIONS
OF
SERIES A REDEEMABLE CONVERTIBLE PREFERRED STOCK




The undersigned, Tejune Kang and Mark Szynkowski, hereby certify that:
 
1.           The undersigned are the Chief Executive Officer and Chief Financial
Officer, respectively, of 6D Global Technologies, Inc., a Delaware corporation
(the “Corporation”);
 
2.           The Corporation is authorized to issue 10,000,000 shares of
preferred stock, none of which  are currently designated, issued or outstanding;
and
 
3.           The following resolutions were duly adopted by the Board of
Directors:
 
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 10,000,000
shares, $0.00001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;
 
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, powers, voting rights, conversion rights, rights
and terms of redemption and liquidation preferences of any wholly unissued
series of Preferred Stock and the number of shares constituting any Series and
the designation thereof, of any of them;
 
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Powers, Rights and Limitations of Series A
Preferred Stock, to designate the rights, preferences, restrictions and other
matters relating to the Series A Preferred Stock, which will consist of up to
2,000 shares of the Preferred Stock which the Corporation has the authority to
issue, as follows:
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the powers,
rights, preferences, restrictions and other matters relating to such series of
Preferred Stock as follows:
 
I.           Terms of Preferred Stock.
 
A.           Designation and Amount.  A series of Preferred Stock is hereby
designated as the Corporation’s Series A Preferred Stock, par value of $0.00001
per share (the “Series A Preferred Stock”), the number of shares of which so
designated are 2,000 shares of Series A Preferred Stock; which Series A
Preferred Stock will not be subject to increase without any consent of the
holders of the Series A Preferred Stock (each a “Holder” and collectively, the
“Holders”) that may be required by applicable law.  
 
 
1

--------------------------------------------------------------------------------

 
 
B.           Ranking and Voting.
 
1.           Ranking.  The Series A Preferred Stock will, with respect to
dividend rights and rights upon liquidation, winding-up or dissolution, rank:
(a) senior to the Corporation’s Common Stock, $0.00001 par value per share
(“Common Stock”); (b) senior to any other series of the Preferred Stock, as set
forth in the Certificate of Designations of Preferences, Powers, Rights and
Limitations with respect to such Preferred Stock; and (c) junior to all existing
and future indebtedness of the Corporation.  Without the prior written consent
of the Holders of a majority of the outstanding shares of Series A Preferred
Stock (voting separately as a single class), the Corporation may not issue any
additional shares of Series A Preferred Stock, or any other Preferred Stock that
is pari passu or senior to the Series A Preferred Stock with respect to any
rights for a period of 6 months after the earlier of such date (i) a
registration statement is effective and available for the resale of all
Conversion Shares, or (ii) Securities Act Rule 144 is available for the
immediate unrestricted resale of all Conversion Shares.
 
2.           Voting.  Except as required by applicable law or as set forth
herein, the holders of shares of Series A Preferred Stock will have no right to
vote on any matters, questions or proceedings of this Corporation including,
without limitation, the election of directors.
 
C.           Dividends.
 
1.           Commencing on the date of the issuance of any such shares of Series
A Preferred Stock (each respectively an “Issuance Date”), each outstanding share
of Series A Preferred Stock will accrue cumulative dividends (“Dividends”), at a
rate equal to 8.5% per annum, subject to adjustment as provided in this
Certificate of Designations (“Dividend Rate”), of the Face Value.  Dividends
will be payable with respect to any shares of Series A Preferred Stock upon any
of the following:  (a) upon redemption of such shares in accordance with Section
I.F; (b) upon conversion of such shares in accordance with Section I.G; and (c)
when, as and if otherwise declared by the board of directors of the Corporation.
 
2.           Dividends, as well as any applicable Conversion Premium payable
hereunder, will be paid:  (a) in the Corporation’s sole and absolute discretion,
immediately in cash; or (b) if Corporation notifies Holder it will not pay all
or any portion in cash, or to the extent cash is not paid and received as soon
as practicable, and in any event within 3 Trading Days after the Notice Date for
any reason whatsoever, in shares of Common Stock valued at (i) if there is no
Trigger Event, (A) 90.0% of the average of the 5 lowest individual daily volume
weighted average prices during the applicable Measurement Period, which may be
non-consecutive, less $0.05 per share of Common Stock, not to exceed (B) 100% of
the lowest sales price on the last day of such Measurement Period less $0.05 per
share of Common Stock (ii) following any Trigger Event, (A) 80.0% of the lowest
daily volume weighted average price during any Measurement Period for any
conversion by Holder, less $0.05 per share of Common Stock, not to exceed (B)
80.0% of the lowest sales price on the last day of any Measurement Period, less
$0.05 per share of Common Stock.  In no event will the value of Common Stock
pursuant to the foregoing be below $0.00001 per share.  All amounts that are
required or permitted to be paid in cash pursuant to this Certificate of
Designations will be paid by wire transfer of immediately available funds to an
account designated by Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           So long as any shares of Series A Preferred Stock are outstanding,
the Company will not repurchase shares of Common Stock other than as payment of
the exercise or conversion price of a convertible security or payment of
withholding tax, and no dividends or other distributions will be paid, declared
or set apart with respect to any Common Stock, except for Purchase Rights.
 
D.           Protective Provision.
 
1.           So long as any shares of Series A Preferred Stock are outstanding,
the Corporation will not, without the affirmative approval of the Holders of a
majority of the shares of the Series A Preferred Stock then outstanding (voting
separately as one class), (i) alter or change adversely the powers, preferences
or rights given to the Series A Preferred Stock or alter or amend this
Certificate of Designations, (ii) authorize or create any class of stock ranking
as to distribution of dividends senior to the Series A Preferred Stock, (iii)
amend its certificate of incorporation or other charter documents in breach of
any of the provisions hereof, (iv) increase the authorized number of shares of
Series A Preferred Stock or (v) enter into any agreement with respect to the
foregoing.
 
2.           A “Deemed Liquidation Event” will mean: (a) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving a subsidiary in which the shares of capital stock of
the Corporation outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares of capital
stock that represent, immediately following such merger or consolidation, at
least a majority, by voting power, of the capital stock of the surviving or
resulting corporation or if the surviving or resulting corporation is a wholly
owned subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
 
3.           The Corporation will not have the power to effect a Deemed
Liquidation Event unless the agreement or plan of merger or consolidation for
such transaction provides that the consideration payable to the stockholders of
the Corporation will be allocated among the holders of capital stock of the
Corporation in accordance with Section I.E.
 
 
3

--------------------------------------------------------------------------------

 
 
E.           Liquidation.
 
1.           Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, pari passu with any distribution
or payment made to the holders of Preferred Stock and Common Stock by reason of
their ownership thereof, the Holders of Series A Preferred Stock will be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of Series
A Preferred Stock equal to $10,000.00 (“Face Value”), plus an amount equal to
any accrued but unpaid Dividends thereon (collectively with the Face Value, the
“Liquidation Value”).  If, upon any liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary, the amounts payable with
respect to the shares of Series A Preferred Stock are not paid in full, the
holders of shares of Series A Preferred Stock will share equally and ratably
with the holders of shares of Preferred Stock and Common Stock in any
distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid Dividends, if any,
to which each such holder is entitled.
 
2.           If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation will be insufficient to make payment
in full to all Holders, then such assets will be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.
 
F.           Redemption.
 
1.           Corporation’s Redemption Option. On the Dividend Maturity Date, the
Corporation may redeem any or all shares of Series A Preferred Stock by paying
Holder in cash an amount per share equal to 100% of the Liquidation Value for
the shares redeemed.
 
2.           Early Redemption.  Prior to the Dividend Maturity Date, provided
that no Trigger Event has occurred, the Corporation will have the right at any
time upon 30 Trading Days’ prior written notice, in its sole and absolute
discretion, to redeem all or any portion of the shares of Series A Preferred
Stock then outstanding by paying Holder in cash an amount per share of Series A
Preferred Stock (the “Early Redemption Price”) equal to the sum of the
following:  (a) 100% of the Face Value, plus (b) the Conversion Premium, minus
(c) any Dividends that have been paid, for each share of Series A Preferred
Stock redeemed.
 
3.           Credit Risk Adjustment.
 
a.           The Dividend Rate will adjust downward by an amount equal to the
Decreasing Spread Adjustment for each amount, if any, equal to the Adjustment
Factor that the Measuring Metric rises above the Maximum Triggering Level, down
to a minimum of 0.0%.
 
b.           The Dividend Rate will adjust upward by an amount equal to the
Increasing Spread Adjustment for each amount, if any, equal to the Adjustment
Factor that the Measuring Metric falls below the Minimum Triggering Level, up to
a maximum of 17.0%.  In addition, the Dividend Rate will adjust upward by 10.0%
upon the occurrence of any Trigger Event.
 
 
4

--------------------------------------------------------------------------------

 
 
c.           The adjusted Dividend Rate used for calculation of the Liquidation
Value, Conversion Premium, Early Redemption Price or Dividend, as applicable,
will be determined based upon the volume weighted average price of the Common
Stock for the Trading Day prior to the Notice Date.
 
4.           Mandatory Redemption.  If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation will, within three Trading Days of such determination and
prior to effectuating any such action, redeem the Series A Preferred Stock for
cash, at the Early Redemption Price set forth in Section I.F.2 if the event is
prior to the Dividend Maturity Date, or at the Liquidation Value if the event is
on or after the Dividend Maturity Date.
 
5.           Mechanics of Redemption.  In order to redeem any of the Holders’
Series A Preferred Stock then outstanding, 30 Trading Days prior to payment the
Corporation must deliver written notice to each Holder setting forth (a) the
number of shares of Series A Preferred Stock that the Corporation is redeeming,
(b) the applicable Dividend Rate, Liquidation Value and Early Redemption Price,
and (c) the calculation of the amount paid.  Upon receipt of payment in cash,
each Holder will promptly submit to the Corporation such Holder’s Series A
Preferred Stock certificates.  For the avoidance of doubt, the delivery of such
a notice shall not affect Holder’s rights under Section I.G until after receipt
of cash payment by Holder.
 
G.           Conversion.
 
1.           Mechanics of Conversion.
 
a.           One or more shares of the Series A Preferred Stock may be
converted, in part or in whole, into shares of Common Stock, at any time or
times after the Issuance Date, in the sole and absolute discretion of Holder or,
subject to the terms and conditions hereof, the Corporation; (i) if at the
option of Holder, by delivery of one or more written notices to the Corporation
or its transfer agent (each, a “Holder Conversion Notice”), of the Holder’s
election to convert any or all of its Series A Preferred Stock; or (ii) if at
the option of the Corporation, if the Equity Conditions are met, delivery of
written notice to Holder (each, a “Corporation Conversion Notice” and, with the
Holder Conversion Notice, each a “Conversion Notice”), of the Corporation’s
election to convert the Series A Preferred Stock.  Each Conversion Notice will
set forth the number of shares of Series A Preferred Stock being converted, the
minimum number of Conversion Shares and the amount of Dividends and any
applicable Conversion Premium due as of the date of the Conversion Notice (the
“Notice Date”), and the calculation thereof.
 
b.           If the Corporation notifies Holder by 10:00 a.m. Eastern time the
Trading Day after the Notice Date that it is paying all or any portion of
Dividends or Conversion Premium for the shares in the Conversion Notice in cash,
and actually pays in cash no later than close of the 3rd Trading Day after the
Notice Date, time being of the essence, the amount of Dividends and Conversion
Premium due as of the Notice Date, no further amount will be due with respect to
any such Dividends and Conversion Premium.
 
 
5

--------------------------------------------------------------------------------

 
 
c.           As soon as practicable, and in any event within 1 Trading Day of
the Notice Date, time being of the essence, the Corporation will do all of the
following:  (i) transmit the Delivery Notice by facsimile or electronic mail to
the Holder, and to the Corporation’s transfer agent (the “Transfer Agent”) with
instructions to comply with the Delivery Notice; (ii) either (A) if the
Corporation is approved through The Depository Trust Corporation (“DTC”),
authorize and instruct the credit by the Transfer Agent of such aggregate number
of Conversion Shares to which Holder is then entitled, as set forth in the
Delivery Notice, to Holder’s or its designee’s balance account with the DTC Fast
Automated Securities Transfer (FAST) Program, through its Deposit/Withdrawal at
Custodian (DWAC) system, or (B) only if the Corporation is not approved through
DTC, issue and surrender to a common carrier for overnight delivery to the
address as specified in the Delivery Notice a certificate bearing no restrictive
legend, registered in the name of Holder or its designee, for the number of
Conversion Shares to which Holder is then entitled, as set forth in the Delivery
Notice; and (iii) at all times thereafter diligently take or cause to be taken
all actions reasonably necessary to cause the Conversion Shares to be issued as
soon as practicable.
 
d.           If during the Measurement Period the Holder is entitled to receive
additional Conversion Shares with regard to a Conversion Notice, Holder may at
any time deliver one or more additional written notices to the Corporation or
its transfer agent (each, an “Additional Notice” and with the Conversion Notice,
each a “Delivery Notice”) setting forth the additional number of Conversion
Shares to be delivered, and the calculation thereof.
 
e.           If the Corporation for any reason does not issue or cause to be
issued to the Holder within 3 Trading Days after the date of a Delivery Notice,
the number of Conversion Shares to which the Holder is entitled as stated in the
Delivery Notice, then, in addition to all other remedies available to the
Holder, as liquidated damages and not as a penalty, the Corporation will pay in
cash to the Holder on each day after such 3rd Trading Day that the issuance of
such Conversion Shares is not timely effected an amount equal to 2% of the
product of (i) the aggregate number of Conversion Shares not issued to the
Holder on a timely basis and to which the Holder is entitled and (ii) the
highest Closing Price of the Common Stock between the date on which the
Corporation should have issued such shares to the Holder and the actual date of
receipt of Conversion Shares by Holder.  It is intended that the foregoing will
serve to reasonably compensate Holder for any delay in delivery of Conversion
Shares, and not as punishment for any breach by the Corporation.  The
Corporation acknowledges that the actual damages likely to result from delay in
delivery are difficult to estimate and would be difficult for Holder to prove.
 
f.           Notwithstanding any other provision:  all of the requirements of
Section I.F and this Section I.G are each independent covenants; the
Corporation’s obligations to issue and deliver Conversion Shares upon any
Conversion Notice are absolute, unconditional and irrevocable; any breach or
alleged breach of any representation or agreement, or any violation or alleged
violation of any law or regulation, by any party or any other person will not
excuse full and timely performance of any of the Corporation’s obligations under
these sections; and under no circumstances may the Corporation seek or obtain
any temporary, interim or preliminary injunctive or equitable relief to prevent
or interfere with any issuance of Conversion Shares to Holder.
 
 
6

--------------------------------------------------------------------------------

 
 
g.           No fractional shares of Common Stock are to be issued upon
conversion of Series A Preferred Stock, but rather the Corporation will issue to
Holder scrip or warrants registered on the books of the Corporation
(certificated or uncertificated) which will entitle Holder to receive a full
share upon the surrender of such scrip or warrants aggregating a full share. The
Holder will not be required to deliver the original certificates for the Series
A Preferred Stock in order to effect a conversion hereunder.  The Corporation
will pay any and all taxes which may be payable with respect to the issuance and
delivery of any Conversion Shares.
 
2.           Holder Conversion.  In the event of a conversion of any Series A
Preferred Stock pursuant to a Holder Conversion Notice, the Corporation will (a)
satisfy the payment of Dividends and Conversion Premium as provided in Section
I.C.2, and (b) issue to the Holder of such Series A Preferred Stock a number of
Conversion Shares equal to (i) the Face Value multiplied by (ii) the number of
such Series A Preferred Stock subject to the Holder Conversion Notice divided by
(iii) the applicable Conversion Price with respect to such Series A Preferred
Stock; all in accordance with the procedures set forth in Section I.G.1.
 
3.           Corporation Conversion.  The Corporation will have the right to
send the Holder a Corporation Conversion Notice at any time in its sole and
absolute discretion, if the Equity Conditions are met as of the time such
Corporation Conversion Notice is given.  Upon any conversion of any Series A
Preferred Stock pursuant to a Corporation Conversion Notice, the Corporation
will on the date of such notice (a) satisfy the payment of Dividends and
Conversion Premium as provided in Section I.C.2, and (b) issue to the Holder of
such Series A Preferred Stock a number of Conversion Shares equal to (i) the
Face Value multiplied by (ii) the number of such Series A Preferred Stock
subject to the Holder Conversion Notice divided by (iii) the applicable
Conversion Price with respect to such Series A Preferred Stock; all in
accordance with the procedures set forth in Section I.G.1.
 
4.           Stock Splits.  If the Corporation at any time on or after the
filing of this Certificate of Designations subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the applicable
Conversion Price, Adjustment Factor, Maximum Triggering Level, Minimum
Triggering Level,  and other share based metrics in effect immediately prior to
such subdivision will be proportionately reduced and the number of shares of
Common Stock issuable will be proportionately increased.  If the Corporation at
any time on or after such Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level, and other
share based metrics in effect immediately prior to such combination will be
proportionately increased and the number of Conversion Shares will be
proportionately decreased.  Any adjustment under this Section will become
effective at the close of business on the date the subdivision or combination
becomes effective.
 
5.           Rights.  In addition to any adjustments pursuant to Section I.G.4,
if at any time the Corporation grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of all Preferred Stock held by Holder immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
 
 
7

--------------------------------------------------------------------------------

 
 
6.           Definitions. The following terms will have the following meanings:
 
a. “Adjustment Factor” means $0.25 per share of Common Stock.
 
b. “Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, or, if the Trading Market begins
to operate on an extended hours basis and does not designate the closing bid
price, then the last bid price of such security prior to 4:00 p.m., Eastern
time, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price of such security on
the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).
 
c. “Conversion Premium” for each share of Series A Preferred Stock means the
Face Value, multiplied by the product of (i) the applicable Dividend Rate, and
(ii) the number of whole years between the Issuance Date and the Dividend
Maturity Date.
 
d. “Conversion Price” means a price per share of Common Stock equal to $5.25 per
share of Common Stock, subject to adjustment as otherwise provided herein.
 
e. “Conversion Shares” means all shares of Common Stock that are required to be
or may be issued upon conversion of Series A Preferred Stock.
 
f. “Decreasing Spread Adjustment” means 100 basis points.
 
g. “Dividend Maturity Date” means the date that is 7 years after the Issuance
Date.
 
h. “Equity Conditions” means on each day during the Measurement Period, (i) the
Common Stock is not under chill or freeze from DTC, the Common Stock is
designated for trading on a Nasdaq market and shall not have been suspended from
trading on such market, and delisting or suspension by the Trading Market has
not been threatened or pending, either in writing by such market or because
Company has fallen below the then effective minimum listing maintenance
requirements of such market; (ii) the Corporation has delivered Conversion
Shares upon all conversions or redemptions of the Series A Preferred Stock in
accordance with their terms to the Holder on a timely basis; (iii) the
Corporation will have no knowledge of any fact that would cause both of the
following (A) a registration statement not to be effective and available for the
resale of all Conversion Shares, and (B) Section 3(a)(9) under the Securities
Act of 1933, as amended, not to be available for the issuance of all Conversion
Shares, or Securities Act Rule 144 not to be available for the resale of all the
Conversion Shares underlying the Series A Preferred Stock without restriction;
(iv) there has been a minimum of $5 million, or 5 times the Face Value of
Preferred Share being converted, whichever is lower; in aggregate trading volume
in the prior 20 Trading Days; (v) all shares of Common Stock to which Holder is
entitled have been timely received into Holder’s designated account in
electronic form fully cleared for trading; (vi) the Corporation otherwise shall
have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document; and (vii) no
Trigger Event shall have occurred.
 
 
8

--------------------------------------------------------------------------------

 
 
i. “Increasing Spread Adjustment” means 150 basis points.
 
j. “Measurement Period” means the period beginning on the Issuance Date and
ending, if no Trigger Event has occurred 3 Trading Days, and if a Trigger Event
has occurred 30 Trading Days, after all applicable Conversion Shares have
actually been received into Holder’s designated brokerage account in electronic
form and fully cleared for trading; provided that for each day during the
Measurement Period on which less than all of the conditions set forth in Section
I.G.6.h exist, 1 Trading Day will be added to what otherwise would have been the
end of the Measurement Period.
 
k.  “Measuring Metric” means the volume weighted average price of the Common
Stock on any Trading Day following the Issuance Date of the Series A Preferred
Stock.
 
l. “Maximum Triggering Level” means $7.25 per share of Common Stock.
 
m. “Minimum Triggering Level” means $4.25 per share of Common Stock.
 
n. “Stock Purchase Agreement” means the Stock Purchase Agreement or other
agreement pursuant to which any share of Series A Preferred Stock is issued,
including all exhibits thereto and all related Transaction Documents as defined
therein.
 
o. “Trading Day” means any day on which the Common Stock is traded on the
Trading Market.
 
p. “Trading Market” means or whatever is at the time the principal trading
exchange or market for the Common Stock.  All Trading Market data will be
measured as provided by the appropriate function of the Bloomberg Professional
service of Bloomberg Financial Markets or its successor performing similar
functions.
 
7.           Issuance Limitation.  Notwithstanding any other provision, at no
time may the Corporation issue shares of Common Stock to Holder which, when
aggregated with all other shares of Common Stock then deemed beneficially owned
by Holder, would result in Holder owning more than 4.99% of all Common Stock
outstanding immediately after giving effect to such issuance, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder; provided, however, that Holder may increase such amount
to 9.99% upon not less than 61 days’ prior notice to the Corporation.  No
provision of this paragraph may be waived by Holder or the Corporation.
 
 
9

--------------------------------------------------------------------------------

 
 
8.           Conversion at Maturity.  On the Dividend Maturity Date, all
remaining outstanding Series A Preferred Stock will automatically be converted
into shares of Common Stock.
 
H.           Trigger Events.  Any occurrence of any one or more of the following
shall constitute a “Trigger Event”:
 
1.           Holder does not timely receive Conversion Shares for any reason
whatsoever following a Conversion Notice, including without limitation the
issuance of restricted shares if counsel for Corporation or Holder provides a
legal opinion that shares may be issued without restrictive legend;
 
2.           Any Registration Statement required pursuant to the Stock Purchase
Agreement is not timely filed on the requisite form or is not timely declared
effective for any reason;
 
3.           Any material breach or failure to timely perform any covenant or
provision of this Certificate of Designations, the Stock Purchase Agreement, or
any Transaction Document, related to payment of cash, registration or delivery
of Conversion Shares, time being of the essence;
 
4.           Any material breach or failure to perform any covenant or provision
of this Certificate of Designations, the Stock Purchase Agreement, or any
Transaction Document, which in the case of a default that is curable, is not
related to payment of cash, registration or delivery of Conversion Shares, and
has not occurred before, is not cured within 5 Trading Days of written notice
thereof;
 
5.           Any representation or warranty made in the Stock Purchase Agreement
or any Transaction Document shall be untrue or materially incorrect in any
respect as of the date when made or deemed made;
 
6.           The occurrence of any default or event of default under any
material agreement, lease, document or instrument to which the Corporation or
any subsidiary is obligated, including without limitation of an aggregate of at
least $500,000 of indebtedness;
 
7.           While any Registration Statement is required to be maintained
effective, the effectiveness of the Registration Statement lapses for any
reason, including, without limitation, the issuance of a stop order, or the
Registration Statement, or the prospectus contained therein, is unavailable to
Holder sale of all Conversion Shares for any 5 or more Trading Days, which may
be non-consecutive;
 
8.           The suspension from trading or the failure of the Common Stock to
be trading or listed on the NASDAQ Capital Market;
 
 
10

--------------------------------------------------------------------------------

 
 
9.            The Corporation’s written notice to Holder, including without
limitation, by way of public announcement or through any of its agents, of its
intention not to comply, as required, with a Conversion Notice at any time,
including without limitation any objection or instruction to its transfer agent
not to comply with any notice from Holder;
 
10.           Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Corporation or any subsidiary and, if instituted against the Corporation or
any subsidiary by a third party, an order for relief is entered or the
proceedings are not be dismissed within 30 days of their initiation;
 
11.           The appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, or other similar official of the Corporation or
any subsidiary or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due, the taking of corporate action by the Corporation
or any Subsidiary in furtherance of any such action or the taking of any action
by any person to commence a foreclosure sale or any other similar action under
any applicable law;
 
12.           A judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Corporation or any of its
subsidiaries and are not stayed or satisfied within 45 days of entry;
 
13.           The Corporation does not for any reason timely comply with the
reporting requirements of the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder, including without limitation timely
filing when first due all periodic reports;
 
14.           Any regulatory, administrative or enforcement proceeding is
initiated against Corporation or any subsidiary (except to the extent an adverse
determination would not have a material adverse effect on the Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by the Company of any material obligation under the
Transaction Documents); or
 
15.           Any material provision of this Certificate of Designations shall
at any time for any reason, other than pursuant to the express terms thereof,
cease to be valid and binding on or enforceable against the parties thereto, or
the validity or enforceability thereof shall be contested by any party thereto,
or a proceeding shall be commenced by the Corporation or any subsidiary or any
governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or the Corporation or any
subsidiary denies that it has any liability or obligation purported to be
created under this Certificate of Designations.
 
I.           Stock Register. The Corporation will keep at its principal office,
or at the offices of the transfer agent, a register of the Series A Preferred
Stock, which will be prima facie indicia of ownership of all outstanding shares
of Series A Preferred Stock.  Upon the surrender of any certificate representing
Series A Preferred Stock at such place, the Corporation, at the request of the
record Holder of such certificate, will execute and deliver (at the
Corporation’s expense) a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the
surrendered certificate.  Each such new certificate will be registered in such
name and will represent such number of shares as is requested by the Holder of
the surrendered certificate and will be substantially identical in form to the
surrendered certificate.
 
 
11

--------------------------------------------------------------------------------

 
 
II.           Miscellaneous.
 
A.           Notices.  Any and all notices to the Corporation will be addressed
to the Corporation’s Chief Executive Officer at the Corporation’s principal
place of business on file with the Secretary of State of the State of
Delaware.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder will be in writing and
delivered personally, by electronic mail or facsimile, sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
telephone number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder will be deemed given and effective on the earliest of (1)
the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail prior to 5:30 p.m. Eastern time, (2) the date after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail later than 5:30 p.m. but prior to 11:59 p.m.
Eastern time on such date, (3) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or (4) upon
actual receipt by the party to whom such notice is required to be given,
regardless of how sent.
 
B.           Lost or Mutilated Preferred Stock Certificate.  Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder will be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series A
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
agreement will be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation will, at its expense, execute and
deliver in lieu of such certificate a new certificate of like kind representing
the number of shares of such class represented by such lost, stolen, destroyed
or mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.
 
C.           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designations and will not be
deemed to limit or affect any of the provisions hereof.
 
RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
A Preferred Stock in accordance with the foregoing resolution and the provisions
of Delaware law.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate this 10th day
of August 2015.
 


Signed:                                                            
Name:                                                              
Title:                                                                  
                                                
 
Signed:                                                            
Name:                                                              
Title:                                                                  
                                                         


 
13

--------------------------------------------------------------------------------

 
 
Exhibit 3


Form of Transfer Agent Instructions
 
[Letterhead of 6D Global Technologies, Inc.]


August 10, 2015


                                                               
                                                               
                                                               



Re:           6D Global Technologies, Inc.


Ladies and Gentlemen:


In accordance with the Stock Purchase Agreement  (“Agreement”), dated August 10,
2015, by and between 6D Global Technologies, Inc., a Delaware corporation
(“Company”), and ____________________ (“Investor”), pursuant to which Company
may reserve, issue and deliver shares (“Shares”) of Company’s Common Stock
(“Common Stock”) upon conversion of shares of the Series A Preferred Stock
purchased by Investor, this will serve as our irrevocable, absolute and
unconditional instruction, authorization and direction to you to (a) immediately
reserve 6,000,000 Shares for issuance to Investor, (b) upon receipt of written
notice, from either Company or from Investor with a copy to Company, reserve any
additional Shares requested to be reserved, and (c) whenever either Company or
Investor issues a Delivery Notice, immediately issue the Shares
requested.  Capitalized terms used herein without definition will have the
respective meanings ascribed to them in the Agreement.


The Shares will remain in the created reserve until the earlier of their
issuance or such date as Investor and Company provide written instructions that
the Shares or any part of them may be taken out of the reserve and will no
longer be subject to the terms of these instructions.


Upon your receipt of a copy of a Delivery Notice, you will immediately process
the notice in accordance with your rush procedures, and use your best efforts to
issue and deliver to Investor the number of Shares set forth in the notice as
soon as reasonably practicable, and in any event within 3 Trading Days after
receipt of the notice, either:  (a) only if you receive written notice that the
Registration Statement is not effective and neither Company nor Investor
provides an opinion of counsel to the effect that the Shares may be issued
without restrictive legend, by delivering by overnight carrier to the address
specified in the notice a physical certificate bearing a restrictive legend; (b)
only if Company is not approved through DTC, and either Company or Investor
provides an opinion of counsel to the effect that the Shares may be issued
without restrictive legend, by delivering by overnight carrier to the address
specified in the notice a physical certificate bearing no restrictive legend, by
delivering by overnight carrier to the address specified in the notice a
physical certificate bearing no restrictive legend; or (c) if Company is DTC
eligible and either Company or Investor provides an opinion of counsel to the
effect that the Shares may be issued without restrictive legend, by issuing
pursuant to the DTC Fast Automated Securities Transfer (FAST) Program and
crediting to Investor’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian (DWAC) system, and notifying Investor to cause
its bank or broker to post the DWAC transaction.
 
 
1

--------------------------------------------------------------------------------

 
 
Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company, and if the Shares are certificated, the
certificates will not bear any legend restricting transfer of the Shares
represented thereby, if a legal opinion is provided as set forth in the
preceding paragraph.


Company hereby confirms that no instructions other than as contemplated herein
will or may be given to you by Company with respect to the Shares.  Company may
not instruct you to disregard any reserve or Delivery Notice and you may not do
so.  You are to comply promptly with any Delivery Notice or share reservation
notice received from Investor, notwithstanding any contrary instructions from
Company.


Company will not replace you as Company’s transfer agent, until a reputable
registered transfer agent has agreed in writing to serve as Company’s transfer
agent and to be bound by all terms and conditions of this letter agreement.  In
the event that you resign as Company’s transfer agent, Company will engage a
suitable replacement reputable registered transfer agent that will agree to
serve as transfer agent for Company and be bound by the terms and conditions of
these irrevocable instructions as soon as practicable and in any even within 3
Trading Days.  You may not disclose any information, deliver any documents, or
transfer any files to any successor transfer agent until after Investor
acknowledges in writing that a suitable successor transfer agent has agreed in
writing to be bound by the terms and conditions of these instructions.


Company must keep its bill current with you.  If Company is not current and is
on suspension, Investor will have the right to pay Company’s outstanding bill,
in order for you to act upon these instructions.  If the outstanding bill is not
paid by Company or Investor, you have no obligation to act under instructions
until your bill is paid.


Company and you hereby acknowledge and confirm that complying with the terms of
these instructions does not and will not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to Company.


Company will indemnify you and your officers, directors, principals, partners,
advisors, attorneys, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of attorneys) incurred by or
asserted against you or any of them arising out of or in connection with the
instructions set forth herein, the performance of your duties hereunder and
otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that
Company will not be liable hereunder as to amounts in respect of which it is
finally determined by a court of competent jurisdiction to be due solely to your
fraud, willful misconduct or gross negligence.  You will entitled to indemnity
and will have no liability to Company in respect of any action taken or omitted
to be taken in good faith, and you will be absolutely entitled to rely in this
regard on the advice of your counsel, including in house counsel.  Accordingly,
you shall have no duty or obligation to confirm the accuracy of any calculations
or information set forth in any Delivery Notice submitted by the Investor.
 
 
2

--------------------------------------------------------------------------------

 
 
Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the prior written consent of Investor.  The above instructions cannot be
revoked, cancelled or modified without prior written approval of Investor.


The Board of Directors of Company has approved the foregoing irrevocable
instructions and does hereby extend Company’s irrevocable agreement to indemnify
your firm for all loss, liability or expense in carrying out the authority and
direction herein contained on the terms herein set forth.  You have not
previously received contrary instructions from Company or its agents, nor are
you aware of any facts or circumstances that would make the transaction improper
or illegal under applicable laws or regulations.


IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.


6D GLOBAL TECHNOLOGIES, INC.




By:                                                    
Name:                                                    
Title:                                                     




ACCEPTED AND AGREED:
 
                                                               


By:                                                         
Name:                                                    
Title:                                                      

 
 
3

--------------------------------------------------------------------------------

 


Exhibit 4


Form of Legal Opinion




                1.           The Company is a corporation validly existing and
in good standing under the laws of the state of its incorporation.


2.           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents, to
sell and issue the Shares under the Purchase Agreement and to issue the Common
Stock issuable upon conversion of the Shares pursuant to the Certificate of
Designations (the “Conversion Shares”).
 
3.           The Shares have been duly authorized by the Company, and upon
issuance and delivery against payment therefor in accordance with the terms of
the Purchase Agreement, the Shares will be validly issued, fully paid and
nonassessable.  The Conversion Shares issuable upon conversion of the Shares
have been duly authorized and reserved for issuance, and upon issuance and
delivery upon conversion thereof in accordance with the terms of the Certificate
of Designations, will be validly issued, fully paid and nonassessable.  The
rights and preferences of the Shares and the qualifications, limitations or
restrictions of such preferences and rights are as stated in the Certificate of
Designations.  Such issuance of the Shares and the Conversion Shares will not be
subject to any statutory or, to our knowledge, contractual preemptive rights of
any stockholder of the Company, in each case, existing as of the date hereof.
 
4.           The execution, delivery and performance of the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of the Company, and the Transaction Documents have been duly executed and
delivered by the Company.
 
5.           Each Transaction Document constitutes a valid and binding agreement
of the Company enforceable against the Company in accordance with its terms.
 
6.           The execution and delivery of the Transaction Documents by the
Company does not, and the Company’s performance of its obligations thereunder
will not (a) violate the Certificate of Incorporation or the Bylaws, each as in
effect on the date hereof, (b) violate in any material respect the Delaware
General Corporation Law, any federal or New York state law, rule or regulation,
or judgment, order or decree of any state or federal court or governmental or
administrative authority, in each case that, to our knowledge, is applicable to
the Company or its properties or assets (except to the extent such violation
would not have a material adverse effect on the Company’s business, properties,
assets, financial condition or results of operations or prevent the performance
by the Company of any material obligation under the Transaction Documents), or
(c) to our knowledge, require the authorization, consent, approval of or other
action of, notice to or filing or qualification with, any New York or Delaware
state or federal governmental authority, except (i) as have been, or will be
prior to the Closing, duly obtained or made, including the filing of the
Certificate of Designations with the Secretary of State of Company’s state of
incorporation, (ii) any filings which may be required under applicable federal
securities, state securities or blue sky laws, and (iii) the filing and
effectiveness of the Registration Statement, except to the extent failure to be
so obtained or made would not have a material adverse effect on the Company’s
business, properties, assets, financial condition or results of operations or
its ability to consummate the transactions contemplated under the Transaction
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           The Company is not, and immediately after the consummation of the
transactions contemplated by the Transaction Documents will not be, an
investment company within the meaning of Investment Company Act of 1940, as
amended.
 
8.           To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against the Company that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Transaction Documents.
 


 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 5
 
Form of Officer’s Certificate
 


 
6D GLOBAL TECHNOLOGIES, INC.
 
August 10, 2015
 
The undersigned hereby certifies that:
 
The undersigned is the duly appointed Chief Executive Officer of 6D Global
Technologies, Inc., a Delaware corporation (“Company”).
 
This Officer’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated August 10, 2015, between Investor and
Company (“Agreement”).  Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.
 
The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Investor or any Affiliate of Investor.
 
Company is not, and will not be as a result of the Closing, in default of the
Agreement, any other agreement with Investor or any Affiliate of Investor.
 
All of the conditions to the Closing required to be satisfied by Company prior
to the Closing have been satisfied in their entirety.
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.
 
             
Signed:                                                         
Name:                                                           
Title:                                                             


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6
 
Form of Secretary’s Certificate
 


 
August 10, 2015
 
The undersigned hereby certifies that:
 
The undersigned is the duly appointed Secretary of 6D Global Technologies, Inc.,
a Delaware corporation (the “Company”).
 
This Secretary’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated August 10, 2015, between Investor and
Company (“Agreement”).  Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.
 
Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.
 
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.
 
Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby.  Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.
 


Signed:                                                         
Name:                                                           
Title:                                                             
                                                    





